DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/10/2022.
Claims 1, 6, 8, 9, 11, 13, 15 and 17 are amended.
Claims 3-5, 7, 12 and 16 are canceled.
Claim 19 is new.
Claims 1, 2, 6, 8-11, 13-15 and 17-19 are remaining in the application.
Allowable Subject Matter
7.	Applicant’s amendment is sufficient to overcome all previous rejections in the Non Final Rejection mailed on 12/13/2021.
8.	In view of the foregoing, the remaining claims 1, 2, 6, 8-11, 13-15 and 17-19 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed urinal for a boat, the urinal comprising: an outer shell, the outer shell having an enlarged opening for accepting liquids; and a drain tube, the drain tube interfaced to a drain opening on a bottom surface of the outer shell, the drain tube for directing the liquids away from the boat; and a support unit for installing the urinal into an orifice of the boat, the support unit having an appendage and a positioning mechanism, a first end of the appendage is interfaced the positioning mechanism and the positioning mechanism is interfaced to a bottom outside surface of the outer shell, a distal second end of the appendage is for inserting into the orifice of the boat; wherein the positioning mechanism comprises a hinge joint.
Nor, 
The claimed method of urinating from a boat, the method comprising: installing an appendage of a urinal into an orifice of the boat such that an enlarged opening in an outer shell of the urinal faces inwardly of the boat and a drain tube of the urinal faces outwardly away from a side of the boat, the drain tube interfaced to a drain on the outer shell of the urinal; urinating into the enlarged opening; and urine flowing to a bottom of the outer shell of the urinal through the drain and through the drain tube, exiting away from the boat; and adjusting an angle of the outer shell of the urinal using a positioning mechanism that is interfaced between the appendage of the urinal and an outer, bottom surface of the outer shell.
Nor, 
The claimed urinal for a boat, the urinal comprising:
an outer shell, a front of the outer shell having an enlarged opening for accepting liquids;
a drain tube, the drain tube interfaced to a drain opening on a bottom surface of the outer shell, the drain tube for directing the liquids away from the boat; and
a support unit for installing the urinal into an orifice of the boat, the support unit having an appendage, a first end of the appendage is interfaced to a bottom outside surface of the outer shell through a positioning mechanism and a distal second end of the appendage is for inserting into the orifice of the boat; and
wherein the positioning mechanism comprises at least one hinge joint.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/22/2022